PER CURIAM.
The appellant, Abel B. Crum, challenges the trial court’s judgments and sentences. After a review of the record in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the appellant’s convictions without discussion. However, we find that the trial court erred by imposing certain costs and probation conditions.
Appellant pled no contest to one count of possession of cocaine in violation of section 893.13, Florida Statutes (1993). In a separate case appellant was tried for possession of cocaine and the jury found him guilty as charged. Appellant was adjudicated guilty in both cases. The trial court sentenced appellant to eleven months in county jail followed by two years probation for each conviction, to run concurrently. This timely appeal followed.
In the order of probation, the court directed appellant to pay to First Step, Inc. $12 each year he was on probation. The court also ordered appellant to pay $500 in court costs. Since the record must contain a citation to the proper statutory authority supporting the assessment of such costs and the record in our case contains no such statutory reference for either cost, these costs must be stricken. Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994).
As a condition of probation appellant was forbidden from carrying, possessing, or owning any weapon or firearm without first secmdng the consent of his probation officer. That portion of this condition of probation which implies that a felon can possess weapons otherwise prohibited with the consent of his probation officer must be stricken. Malone v. State, 652 So.2d 902 (Fla. 2d DCA 1995).
We, accordingly, strike that portion of the condition of probation mentioned above. We also strike those costs mentioned above. Upon remand the court may reimpose those costs according to the proper procedure. We affirm the judgments and sentences in all other respects.
Affirmed in part, reversed in part, and remanded.
SCHOONOVER, A.C.J., and PATTERSON and QUINCE, JJ., concur. /